Title: To James Madison from Louis-André Pichon, 28 June 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,
Washington 28. Juin 1804.
J’ai reçu la lettre que vous m’avez fait l’honneur de m’écrire le 26. du courant en réponse aux différentes notes que j’avais eu celui de vous adresser le 9 mars, 7, & 15. mai et 16. de ce mois. Il ne me reste plus, sur ce qui fait l’objet de cette lettre, qu’à vous remercier, Monsieur, de cette communication que je soumettrai, par la plus prochaine occasion, à mon Gouvernement.
J’aurai aujourdhui l’honneur, monsieur, d’appeler votre attention sur quelques circonstances rélatives aux frégates françaises qui sont actuellement à New-York. Samedi dernier, je vous fis part, Monsieur, des appréhensions que j’avais que les frégates Anglaises qui sont venues mouiller dans cette même rade n’éxécuteraient pas les règles généralement établies dans les Ports neutres et qui le sont aussi dans les Etats-Unis, rélativement au depart des bâtimens de guerre appartenant—à des puissances belligérentes, du Port où ils se trouvent—mouillés ensemble. C’est en effet ce qui est arrivé. Votre correspondance vous aura surement instruit, Monsieur, que le 20. de ce mois, les frégates françaises se disposant à mettre à la voile, une notification en fut donnée au Maire de New-York par le Général Rey, Commissaire des Relations Commerciales de france, afin qu’il eut à en prévenir les frégates Anglaises et à les requérir d’exécuter la règle dont il s’agit. Cette requisition fut faite aux frégates Britanniques, mais nonobstant cette notification et les préparatifs que fesaient nos frégates pour mettre déhors, les bâtimens ennemis ont mis sur le champ à la voile et sont allés mouiller à Sandy Hook.
Cette manœuvre contraire aux usages, monsieur, peut avoir des conséquences très désagréables pour les Etats Unis. Si les frégates françaises eussent agi d’aprés le soupçon qu’on avait que cette conduite serait tenue, elles auraient pu, avec toute justice, s’en prémunir par tous les moyens possibles même dans les eaux des Etats-Unis. Sous ce rapport donc, Monsieur, autant que sous celui de la violation des garanties que la neutralité des Etats Unis devait procurer au départ des fregates françaises, le Gouvernement français a lieu de se plaindre et il est de mon devoir de solliciter du Gouvernement des Etats Unis des mesures propres à empêcher à l’avenir une pareille conduite.
Je prendrai aussi la liberté, monsieur, de vous répéter ce que j’ai eu l’honneur de vous représenter samedi dernier, sur ce que les bâtimens de guerre anglais se croyent autorisés dès qu’il en arrive un français aux Etats Unis, de venir le bloquer dans les eaux mêmes de ces Etats. Ils n’établissent pas une croisière en déhors, comme cela devrait-être, mais ils mouillent à l’entrée des Ports, afin de pouvoir mettre à la voile sitot l’appareillage du bâtiment français. J’ai eu l’honneur de vous citer plusieurs faits de la guerre dernière qui viennent à l’appui de cette plainte et je rappelerai seulement ici le cas de la relâche du Berceau et de la Sémillante. Cette Conduite, Monsieur, restraint singulièrement la neutralité des Etats Unis au détriment de la france, et elle est certainement contraire au droit des gens et à l’usage.

Je ne terminerai point cette lettre, Monsieur, sans porter aussi à votre connaissance une autre violation des règles de la neutralité commise par une des frégates Anglaises qui sont à New York. Le Cambrian a arreté dans la rade et à la quarantaine, un bâtiment anglais venant d’Europe avec un grand nombre de passagers, et a pressé sur ce bâtiment vingt hommes avec le bût avoué de renforcer son armement. Cet acte, Monsieur, est aussi contraire aux règlemens établis dans les Etats Unis qu’il l’est à la neutralité en général; et il est de mon devoir de vous le déférer. Le Gouvernement des Etats Unis sentira surement, monsieur, la nécessité d’obliger également les bâtimens des nations belligérentes à respecter sa neutralité et les conséquences désagréables que des violations répétées de la part de l’une d[’]elles pourraient avoir en forçant l’autre à recourir à tous les moyens de s’en préserver. J’ai l’honneur d’etre, Monsieur, avec respect et une parfaite considération. Votre très humble et très obéissant serviteur
L. A. Pichon
 
Condensed Translation
Acknowledges JM’s letter of 26 June in response to those Pichon addressed to him of 9 Mar., 7 and 15 May, and 16 June. There is nothing more to say concerning the subject of that letter but to thank JM and assure him that Pichon will submit the letter to his government at the next opportunity.
Calls JM’s attention to circumstances relating to the French frigates at New York. The previous Saturday Pichon had informed JM of his apprehensions that the English frigates that had anchored in the same harbor as the French ships would not abide by the general rules established for the departure of warships belonging to enemy powers in neutral ports in the U.S. This is, in effect, what happened. As JM’s correspondence will no doubt have revealed, on 20 June the French frigates began to make ready to sail, and the French commercial agent in New York, General Rey, notified the mayor of New York so that he might warn the English frigates about the rule. The British ships were warned, but notwithstanding, they sailed to Sandy Hook and anchored there.
This maneuver could have very disagreeable consequences for the U.S. if the French ships acted to protect themselves by any means necessary in U.S. waters. Protests this violation of U.S. neutrality and requests that the U.S. take proper measures to ensure that similar conduct does not occur in the future.
Takes the opportunity to repeat what he said on Saturday about the English practice of blockading French ships in U.S. ports. They do not establish a blockade outside of the port, which they should do, but they anchor at the port’s entrance in order to sail as soon as a French ship casts off. Has cited several instances in the last war that back up this complaint and will recall only the case of the Berceau and that of the Sémillante. This behavior restricts the neutrality of the U.S. to the detriment of France, and it is certainly contrary to the law of nations and common practice.
Will not end this letter without bringing to JM’s attention another violation of the rules of neutrality committed by an English frigate at New York. The Cambrian stopped an English ship coming from Europe in the harbor and pressed twenty men from it to reinforce its crew. This act is as contrary to the rules established in the U.S. as it is to the rules of neutrality in general. The U.S. will surely feel the need to enforce its neutrality equally against the ships of all belligerent nations, as it will feel the unpleasant consequences that repeated violations on the part of one nation could have in forcing the other to recur to any means to preserve its rights.
